Broyles, C. J.
1. “The law embodied in the Civil Code [1910], § 0152, does not in any case authorize delay in tendering to a trial judge a bill of exceptions alleging error in a judgment rendered during a given term, for more than thirty days after the final adjournment of the court for that term.” First National Bank of Forsyth v. Taylor, 138 Ga. 119 (1) (74 S. E. 783), and citations.
2. This is a petition for mandamus to require the judge of the city court of Savannah to sign a bill of exceptions. The following facts are shown by the petition: The case of Frances Blumenfeld v. Citizens Bank and Trust Co. was tried in the city court of Savannah during the July, 1928, term thereof, on the 9th day of August, and resulted in a directed verdict for the defendant. To that judgment a direct bill of exceptions was presented to the judge on the 3d day of October, 1928. The July' term of the court was opened on the first Monday in July, 1928, and was finally adjourned on September 1, 1928. It is contended for the petitioner that “inasmuch as the court did not adjourn within thirty days from the date of the organization and opening of the court,” the petitioner, under the provisions of section 6152 of the Civil Code of 1910, had sixty days within which to tender the bill of exceptions. Under the ruling stated in paragraph 1 above, the contention of the petitioner is without merit, and the judge properly declined to certify the bill of exceptions tendered him thirty-two days after the final adjournment of the July term of the court.

Mandamus nisi denied.


Luke and Bloodioorth, JJ., concur.